                      IN THE UNITED STATES DISTRICT COURT
                                                                         10/9/2019
                          FOR THE DISTRICT OF MONTANA
                                HELENA DIVISION
PACIFIC NORTHWEST SOLAR,
LLC,
                                                   No. CV-16-114-H-SEH
                             Plaintiff,

vs.                                                ORDER


NORTHWESTERN CORPORATION,
A DELAWARE CORPORATION
DBA NORTHWESTERN ENERGY,

                             Defendant.




      On May 8, 2019, the Court issued its Order1 reciting:

                      Pending before the Court are: (1) Plaintiffs
               Motion to Strike and Exclude NWE's Undisclosed
               Documents and Untimelty [sic] Discovery,2 filed April
               16, 2019; (2) Plaintiffs Motion in Limine Re: NWE's
               State ofMind, 3 filed April 16, 2019; and (3) Defendant
               NorthWestern Corporation's Motion in Limine to




      1
          Doc. 220 at 1-3.

      2
          Doc. 204.

      3
          Doc. 206.
          Exclude Trial Testimony from Ryan N. Meyer,4 filed
          April 25, 2019.

                The Court's November 15, 2017, Scheduling
          Order stated: "[a]ll pretrial motions, other than discovery
          motions, shall be filed and fully briefed on or before:
          January 11, 2019." 5

                 No request to extend the pretrial motions deadline
          was sought or granted. The pending motions all were
          filed over three months after the fully briefed motions
          deadline expired.

                 ORDERED:

                l.     Plaintiffs Motion to Strike and Exclude
          NWE's Undisclosed Documents and Untimelty [sic]
          Discovery6 is DENIED.

                 2.  Plaintiffs Motion in Limine Re: NWE's
          State ofMind7 is DENIED.

              3.      Defendant NorthWestern Corporation's
         Motion in Limine to Exclude Trial Testimony from Ryan
         N. Meyer 8 is DENIED.

4
    Doc. 211.

5
    Doc. 68 at 2-3.

6
    Doc. 204.

7
    Doc. 206.

8
    Doc. 211.


                                      -2-
                         Nothing in this Order addresses or resolves any
                  issue relevant to questions of admissibility of evidence at
                  trial.

        The Court's Order9 of May 8, 2019, was amended by the Court's Order 10 of

May 3 1, 201 9.

        On May 31, 2019, Plaintiff filed Plaintiffs Motion in Limine Re: NWE' s

State ofMind 11 reciting, inter alia:

                       Plaintiff, Pacific Northwest Solar, LLC move in
                 limine for an order preventing the North Western Corp.
                 ("NWE") from introducing evidence or eliciting
                 testimony regarding NWE's state-of-mind, motive,
                 and/or subjective belief regarding its ability to perform
                 under the PP As. 12

       A hearing to address issues presented in Plaintiffs Motion in Limine Re:

NWE's State ofMind 13 was conducted on September 11, 2019.




       9
            Doc. 220.

       10
           Doc. 245 at I 0, stating in part: "Any motions in limine directed to remaining trial-
related issues may be filed on or before May 31, 2019. If a motion in limine is
filed, the opposing party shall have to and including June 14, 2019, to file a brief
in response, at which time the motion or motions will be deemed submitted for
decision."

       11
            Doc. 241.

       12
            Doc. 241 at I.

       13
            Doc. 241.

                                                 -3-
      Additional briefs directed to each party's "position as to which components

of Mr. Alke's testimony are appropriate for consideration by the Court in

addressing Plaintiffs Motion in Limine Re: NWE's State of Mind and which

components should be ruled to be inadmissible at trial" 14 were filed. 15

      ORDERED:

      This Order supplements and memorializes rulings made on the record at the

final pretrial conference on October 3, 2019, as to the scope of John Alke's

testimony admissible at trial and resolves all issues raised in Plaintiffs Motion in

Limine Re: NWE's State ofMind. 16

            Mr. Alke will not be permitted to testify or to offer
      opinion on any legal matters, period.

             He will not be entitled, either directly or indirectly, to offer
      opinions about what actions the Public Service Commission took,
      beyond allowing him to state, if he would choose to do so, that the
      Public Service Commission made rulings, either one or a series of
      rulings, that suspended the QF 1 tariff rate as that rate would apply to
      the four contracts in this case.

            He will not be permitted to offer testimony or opinions as to
      why the Public Service Commission took whatever position it took.
      Nor will he be permitted to testify as to a basis or rationale for the


      14
           Doc. 274 at 2 (footnote omitted).

      15
           See Docs. 283 and 288.

      16
           Doc. 241.

                                               -4-
Public Service Commission's actions.

       And certainly he will not be permitted to testify as to Mr.
Alke's opinion or the opinion of North West Energy as to the legal
effect of any of the rulings made by the Public Service Commission.

        And I would not allow him, consequently, to talk about the
facts or background upon which the Public Service Commission acted
or it didn't act in reaching whatever decisions it made.

       I will allow him, as we have previously discussed, to testify
that the Public Service Commission made the decision, affirmed in
several Orders, to suspend the QFl rates that had been contracted
between the parties and that it did so as of June 12, 2016. 17
                      -lb                ~~
DATED this .j_!aay of October, 2 0 1 ~ ~ ,

                                                 . ~ E . HADDON             ~
                                                   United States District Judge




17
     Doc. 298 at 45-46 (Final Pretrial Conference Tr., 45: 4 - 46:5, Oct. 3, 2019).

                                           -5-
